EXHIBIT 10.130
 
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”).  THE SECURITIES MAY NOT BE
SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER SAID ACT, OR AN OPINION OF COUNSEL IN FORM,
SUBSTANCE AND SCOPE CUSTOMARY FOR OPINIONS OF COUNSEL IN COMPARABLE TRANSACTIONS
THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR UNLESS SOLD PURSUANT TO RULE
144 UNDER SAID ACT.
 
FORM OF UNSECURED NON-CONVERTIBLE PROMISSORY NOTE

 
Trenton, New Jersey
___________, 2008 
$________

 
                                                                                                                              
FOR VALUE RECEIVED, PERFORMANCE HEALTH TECHNOLOGIES, INC., a Delaware
corporation (hereinafter called the “Borrower”), hereby promises to pay to the
order of _________________or registered assigns (the “Holder”) the sum of
_________, on ________________, 2008 [180 days] (such date, the “Maturity
Date”), and to pay interest on the unpaid principal balance hereof at the rate
of twelve percent (12%) per annum from the date of this Note (the “Issue Date”)
until the same becomes due and payable, whether at maturity or upon acceleration
or by prepayment or otherwise.  Interest shall commence accruing on the Issue
Date, shall be computed on the basis of a 365-day year and the actual number of
days elapsed and shall be payable in cash on the Maturity Date.
 
All payments due hereunder shall be made in cash at such address as the Holder
shall hereafter give to the Borrower by written notice made in accordance with
the provisions of this Note.
 
Whenever any amount expressed to be due by the terms of this Note is due on any
day which is not a business day, the same shall instead be due on the next
succeeding day which is a business day.  As used in this Note, the term
“business day” shall mean any day other than a Saturday, Sunday or a day on
which commercial banks in the city of New York, New York are authorized or
required by law or executive order to remain closed.  Each capitalized term used
herein, and not otherwise defined, shall have the meaning ascribed thereto in
that certain Subscription Agreement between the Holder and the Borrower to which
this Note relates, as amended from time to time, pursuant to which the Holder
subscribed to purchase this Note (the “Subscription Agreement”).
 
This Note is free from all taxes, liens, claims and encumbrances with respect to
the issue thereof and shall not be subject to preemptive rights or other similar
rights of shareholders of the Borrower and will not impose personal liability
upon the Holder thereof.
 
The following terms shall apply to this Note:
 
1.           RIGHT OF REDEMPTION


A.           Optional Redemption.  At any time prior to the Maturity Date the
Borrower at its option shall have the right, with ten (10)  business days
advance written notice (the “Optional Redemption Notice”), to redeem a portion
or all amounts outstanding under this Note in an amount equal to the principal
amount outstanding being redeemed and accrued interest thereon (the
 
1

--------------------------------------------------------------------------------


“Optional Redemption Amount”).  The Borrower shall deliver to the Holder the
Optional Redemption Amount on the tenth (10th) business day after the Optional
Redemption Notice (the “Optional Repayment Date”).


In the event that the Borrower redeems a portion of the amount outstanding under
this Note, the Borrower shall be entitled to an off-set of the amount of
principal and accrued interest due equal to the amount of principal and accrued
interest redeemed.


B.           Mandatory Redemption.  At any time prior to the Maturity Date the
Borrower shall upon a Mandatory Redemption Event (as herein defined) have the
obligation, with ten (10)  business days advance written notice (the “Mandatory
Redemption Notice”), to redeem all amounts outstanding under this Note in an
amount equal to 100% of the principal amount outstanding and accrued interest
thereon (the “Mandatory Redemption Amount”).  The Borrower shall deliver to the
Holder the Mandatory Redemption Amount on the tenth (10th) business day after
the Mandatory Redemption Notice.  The “Mandatory Redemption Event” shall be
defined as the date on which the Company has closed upon equity financings
grossing an aggregate of $1 million commencing upon the Issue Date and ending
upon the Maturity Date.


2.            EVENTS OF DEFAULT


If any of the following events of default (each, an “Event of Default”) shall
occur:
 
A.           Failure to Pay Principal or Interest.  The Borrower fails to pay
the principal hereof or interest thereon when due on this Note, whether at
maturity, upon acceleration or otherwise;
 
B.           Receiver or Trustee.  The Borrower or any subsidiary of the
Borrower shall make an assignment for the benefit of creditors, or apply for or
consent to the appointment of a receiver or trustee for it or for a substantial
part of its property or business, or such a receiver or trustee shall otherwise
be appointed;
 
C.           Bankruptcy.  Bankruptcy, insolvency, reorganization or liquidation
proceedings or other proceedings for relief under any bankruptcy law or any law
for the relief of debtors shall be instituted by or against the Borrower or any
subsidiary of the Borrower which remains unvacated, unbonded or unstayed for a
period of thirty (30) days;
 
then, upon the occurrence and during the continuation of any Event of Default
specified in Section 2.A, at the option of the Holders of a majority of the
aggregate principal amount of the outstanding Notes issued in connection with
the Offering pursuant to which this Note was issued, exercisable through the
delivery of written notice to the Borrower by such Holders (the “Default
Notice”), and upon the occurrence of an Event of Default specified in Section
2.B or C, the Notes shall become immediately due and payable (the “Mandatory
Prepayment Date”) and all amounts payable hereunder shall immediately become due
and payable, all without demand, presentment or notice, all of which hereby are
expressly waived, together with all costs, including, without limitation, legal
fees and expenses, of collection, and the Holder shall be entitled to exercise
all other rights and remedies available at law or in equity.
 


2

--------------------------------------------------------------------------------


3.           MISCELLANEOUS


A.           Failure or Indulgence Not Waiver.  No failure or delay on the part
of the Holder in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privileges.  All rights and remedies existing
hereunder are cumulative to, and not exclusive of, any rights or remedies
otherwise available.
 
B.           Notices.  Any notice herein required or permitted to be given shall
be in writing and may be personally served or delivered by courier or sent by
United States mail and shall be deemed to have been given upon receipt if
personally served (which shall include telephone line facsimile transmission) or
sent by courier or three (3) days after being deposited in the United States
mail, certified, with postage pre-paid and properly addressed, if sent by
mail.  For the purposes hereof, the address of the Holder shall be as shown on
the records of the Borrower; and the address of the Borrower shall be 427 River
View Plaza, Trenton, NJ 08611 facsimile number: (609) 656-0869.  Both the Holder
and the Borrower may change the address for service by service of written notice
to the other as herein provided.
 
C.           Amendments.  This Note and any provision hereof may only be amended
by an instrument in writing signed by the Borrower and the Holder.  The term
“Note” and all reference thereto, as used throughout this instrument, shall mean
this instrument as originally executed, or if later amended or supplemented,
then as so amended or supplemented.
 
D.           Assignability.  This Note shall be binding upon the Borrower and
its successors and assigns, and shall inure to be the benefit of the Holder and
its successors and assigns.  Each transferee of this Note must be an “accredited
investor” (as defined in Rule 501(a) of the Securities Act).  Notwithstanding
anything in this Note to the contrary, this Note may be pledged as collateral in
connection with a bona fide margin account or other lending arrangement, subject
to all applicable federal and state securities laws.
 
E.           Governing Law.  THIS NOTE SHALL BE ENFORCED, GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE APPLICABLE TO
AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD
TO THE PRINCIPLES OF CONFLICT OF LAWS.  THE BORROWER HEREBY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE UNITED STATES FEDERAL COURTS LOCATED IN NEW YORK,
NEW YORK WITH RESPECT TO ANY DISPUTE ARISING UNDER THIS NOTE, THE AGREEMENTS
ENTERED INTO IN CONNECTION HEREWITH OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY. BOTH PARTIES IRREVOCABLY WAIVE THE DEFENSE OF AN INCONVENIENT FORUM TO
THE MAINTENANCE OF SUCH SUIT OR PROCEEDING.  BOTH PARTIES FURTHER AGREE THAT
SERVICE OF PROCESS UPON A PARTY MAILED BY FIRST CLASS MAIL SHALL BE DEEMED IN
EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON THE PARTY IN ANY SUCH SUIT OR
PROCEEDING.  NOTHING HEREIN SHALL AFFECT EITHER PARTY’S RIGHT TO SERVE PROCESS
IN ANY OTHER MANNER PERMITTED BY LAW.  BOTH PARTIES AGREE THAT A FINAL
NON-APPEALABLE JUDGMENT IN ANY SUCH SUIT OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON SUCH JUDGMENT OR IN ANY OTHER
LAWFUL MANNER.  THE PARTY WHICH DOES NOT PREVAIL IN ANY DISPUTE ARISING UNDER
THIS NOTE SHALL BE RESPONSIBLE FOR ALL FEES AND EXPENSES, INCLUDING ATTORNEYS’
FEES, INCURRED BY THE PREVAILING PARTY IN CONNECTION WITH SUCH DISPUTE.
 
3

--------------------------------------------------------------------------------


F.           Denominations.  At the request of the Holder, upon surrender of
this Note, the Borrower shall promptly issue new Notes in the aggregate
outstanding principal amount hereof, in the form hereof, in such denominations
of at least $1,000 as the Holder shall request.
 
 G.           No Preemptive Rights.  Except as provided herein no Holder of this
Note shall be entitled to rights to subscribe for, purchase or receive any part
of any new or additional shares of any class, whether now or hereinafter
authorized, or of bonds or Notes, or other evidences of indebtedness convertible
into or exchangeable for shares of any class, but all such new or additional
shares of any class, or any bond, Notes or other evidences of indebtedness
convertible into or exchangeable for shares, may be issued and disposed of by
the Board of Directors on such terms and for such consideration (to the extent
permitted by law), and to such person or persons as the Board of Directors in
their absolute discretion may deem advisable.
 
 IN WITNESS WHEREOF, Borrower has caused this Note to be signed in its name by
its duly authorized officer.


PERFORMANCE HEALTH TECHNOLOGIES, INC.






By:  ______________________________
        Name:
        Title:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
4

--------------------------------------------------------------------------------

